DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “a non-transitory computer storage medium” and should recite “a non-transitory computer readable storage medium”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “wherein the portion of the road graph defines a boundary of a vehicle route” which renders the claims indefinite. The scope of “boundary of a vehicle route” is unclear, particularly since routes may be bounded in anyway a programmer decides to bound a route. The limitation may be read as merely the definition of roads: segments that bound the movement of road vehicles. Moreover, traffic signals may also be a boundary since they bound movement of a road vehicle by applying traffic/movement direction and/or limitations. The full scope of the term is unclear and renders the claim indefinite. The limitation is interpreted as changing a road segment in the road map that corresponds to a real-world, drivable road segment.
Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “wherein the vector field difference of the one or more surfels comprises an average vector field difference of one or more surfels within a threshold proximity to the portion of the road graph” which render the claims indefinite. The recitation of “the one or more surfels” renders the claim indefinite because it is unclear which surfels are being referred to, in particularly, because the vector field difference is between two surfels, one of which is labelled as “one or more surfels for a particular location.” It is unclear which surfel is being referred to. It is interpreted as being just the vector field difference of the two surfels recited in the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) (Claim 1 is quoted; however, Claims 14 and 20 are substantially the same and their respective additional elements are addressed in the rejection below. It is noted that Claim 1 has no additional elements):
	(a) storing a representation of an environment, the representation comprising (i) a surfel map having a plurality of surfels and (ii) a road graph; 	(b)receiving new surfel data generated from new sensor measurements; 	(c) adjusting one or more surfels in the surfel map based on the new surfel data; 	(d) determining a vector field difference between the surfels of the stored surfel map and the adjusted one or more surfels for a particular location; and 	(e) adjusting a portion of the road graph for the particular location based on the vector field difference.
	The limitation of (a) monitoring a plurality of routes travelled by a vehicle is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”, “storage devices”, and “non-transitory computer storage medium”. That is, other than reciting “computer”, “storage devices”, and “non-transitory computer storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a human mind – with the aide of pen and paper – may receive a reasonable number of surfel data ([0023] of specification lists types of data that may comprise a surfel, all of which are able to be processed mentally) and either memorizing the surfel and road map data or recording it with a pen and paper. Similarly, limitation (b) covers performance of the limitation in the mind but for the recitation of generic computer components listed for (a). For example, a human mind may receive a new surfel data that was recorded by a sensor. Similarly, limitation (c) covers performance of the limitation in the mind but for the recitation of generic computer components listed for (a). For example, a human mind may adjust a new surfel data that was recorded by a sensor either mentally or with the aid of pen and paper. Similarly, limitation (d) covers performance of the limitation in the mind but for the recitation of generic computer components listed for (a). For example, a human mind may determine a vector field difference between a reasonable number of surfels (in this case, previously stored surfels and a newly adjusted surfel). Similarly, limitation (e) covers performance of the limitation in the mind but for the recitation of generic computer components listed for (a). For example, a human mind may adjust a road map – either mentally or with the aid of pen and paper – based on the vector field difference.
	The judicial exception is not integrated into a practical application. In particular, the claim only recites “computer”, “storage devices”, and “non-transitory computer storage medium”. The generic computer components are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept. Alice has held that generic computer components are not significantly more than the abstract idea. For these reasons there is no inventive concept. The claim is not patent eligible.
Claims 2-13 and 15-19 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 14, respectively, and for failing to cure the deficiencies listed above.	Claims 2-4 and 15-17 further narrow the type of data in a surfel and a road graph. The type of data is recited at such a high level of generality that a human mind may process a reasonable amount of the recited data. No additional elements are recited and the claims are rejected as being further drawn to the abstract idea identified in the independent claims.	Claims 5-7 and 18-19 further narrow the adjusting the road graph based on vector field difference of surfels. The steps are recited at such a high level of generality that a human mind may process a reasonable number of graph adjustments. No additional elements are recited and the claims are rejected as being further drawn to the abstract idea identified in the independent claims.	Claim 8 is drawn to a road graph being mapped to one or more surfels which a human mind can perform with a reasonable dataset or with the aid of pen and paper. The claim is further drawn to adjusting the road graph based on a vector field difference of the mapped road graph. A human is able to perform a reasonable number of simple adjustments for the recited mapped data points using a simple vector field difference. No additional elements are recited and the claims are rejected as being further drawn to the abstract idea identified in the independent claims.	Claims 9-13 are further drawn to how the surfel data is generated and what the data comprises. No additional elements are recited. A human mind is able to use data generated by the sources recited in 9-10 and a human mind is able to process data comprising the data recited in 11-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2019/0026943) in view of Dorum (US 2016/0335887).
As per Claim 1 Yan et al., discloses a method comprising: 	storing a representation of an environment, the representation comprising (i) a surfel map having a plurality of surfels ([0027, 0030]); 	receiving new surfel data generated from new sensor measurements ([0062], Claims 9-10); 	adjusting one or more surfels in the surfel map based on the new surfel data ([0062], Claims 9-10).	Yan et al. discloses that the surfels contain a first coordinate space (3D position) ([0008]).	Yan et al. does not disclose: 	(ii) a road graph;	determining a vector field difference between the surfels of the stored surfel map and the adjusted one or more surfels for a particular location; and 	adjusting a portion of the road graph for the particular location based on the vector field difference.	However, Dorum teaches the known technique of performing a vector field fit between probe data modelled as vectors – the probe data including location information [0025] – in order to determine the presence of a roundabout and updating a map based on determining a roundabout ([0003-0004, 0046-0047]. Examiner’s note: Yan et al. is used to disclose the collection and adjusting of surfel data by an autonomous vehicle system. Yan et al. discloses that surfel data contains location data. Dorum teaches the known technique of using probe data analogous to surfel data, performing a vector field fit on the data, thereby determining the presence of the road feature of a roundabout and updating a map based thereupon).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan et al. to provide the aforementioned limitations taught by Dorum  with the motivation of determining roundabouts from vehicle data.

As per Claim 2, Yan et al. discloses the method of claim 1, wherein each of the surfels includes data representing a portion of a feature of the environment ([0008-009]).

As per Claim 3, Yan et al. does not disclose the method of claim 1, wherein the portion of the road graph defines a boundary of a vehicle route.	However, Dorum teaches the aforementioned limitation ([0002] discloses the system may be used in a route determination system. A roundabout reads on a “boundary”.)	The motivation to combine Dorum with Yan et al. was provided in the rejection of Claim 1.
As per Claim 4, Yan et al. discloses the method of claim 1, wherein the portion of the road graph comprises a line segment of the road graph.	However, Dorum teaches the aforementioned limitation ([0023]).	The motivation to combine Dorum with Yan et al. was provided in the rejection of Claim 1.

As per Claim 5, Yan et al. does not disclose the method of claim 1, wherein adjusting the portion of the road graph based on the vector field difference comprises adjusting the portion of the road graph based on a vector field difference of one or more surfels.	However, it is the combination of Yan et al. and Dorum which teaches the aforementioned limitation as mapped and described in the rejection of Claim 1.

As per Claim 6, Yan et al. does not disclose the method of claim 5, wherein the vector field difference of the one or more surfels comprises an average vector field difference of one or more surfels within a threshold proximity to the portion of the road graph.	However, Dorum teaches that a single pair of 3d data points can be fitted, the fitting of a single pair being an average of itself. The normalizing of vector heading before running the vector field fit also reads on an average vector field difference. The claim merely requires that the average field difference of the vectors be within a threshold proximity; nothing is actively done with respect to the road map. The vector fit resulting in a circular singularity and roundabout determination that is within an arbitrary distance of the roundabout on a map reads on the invention.

As per Claim 7, Yan et al. discloses the method of claim 5, wherein the vector field difference of the one or more surfels comprises a vector field difference of at least one surfel having at least one shared positional coordinate with the road graph.	However, Dorum  teaches the aforementioned limitation (Fig. 10 and 11).	The motivation to combine Dorum with Yan et al. was provided in the rejection of Claim 1.

As per Claim 8, Yan et al. does not disclose the method of claim 1, wherein each portion of the road graph is mapped to one or more surfels, wherein adjusting the portion of the road graph based on the vector field difference comprises adjusting the portion of the road graph based on the vector field difference of the one or more surfels to which the portion of the road graph is mapped.	However, Dorum teaches the aforementioned technique ([0003-0004, 0046-0047] The surfels are analogous to the probe data in Dorum and it is only the technique of Dorum which is modifying Yan et al. Dorum teaches the technique of using a vector field fitting to determine the presence of a roundabout using the probe data. The map is updated and the coordinates in the probe data correspond to the coordinates of the map data).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan et al. to provide the aforementioned limitations taught by Dorum with the motivation of determining roundabouts from vehicle data.

As per Claim 9, Yan et al. discloses the method of claim 1, wherein the new surfel data is generated based on output produced from a map algorithm ([0032]).

As per Claim 10, Yan et al. discloses the method of claim 1, wherein the new surfel data is generated based on sensor data captured by a sensor of a vehicle ([0024]).

As per Claim 11, Yan et al. discloses the method of claim 1, wherein each surfel comprises: 	coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment ([0008-0009]), and a normal vector that characterizes an orientation of the surfel in the environment ([0008-0009]).
Regarding Claim(s) 14-20: all limitations as recited have been analyzed with respect to Claim(s) 1-6, respectively. Claim(s) 14-19 pertain(s) to an apparatus corresponding to the method of Claim(s) 1-6. Claim(s) 20 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 1. Claim(s) 14-20 do/does not teach or define any new limitations beyond Claim(s)1-6, therefore is/are rejected under the same rationale.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2019/0026943) in view of Dorum (US 2016/0335887) further in view of Zhu (US 2010/0215250 A1). 

As per Claim 12, Yan et al. does not disclose the method of claim 1, wherein the surfel data includes latitude, longitude, and elevation data.	However, Zhu teaches the old and well-known technique of 3D location point data comprising latitude, longitude, and elevation data ([0051, 0078]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan et al. to provide the aforementioned limitations taught by Zhu with the motivation of increasing the usability of the surfel data in different navigation systems by using conventionally understood coordinates.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2019/0026943) in view of Dorum (US 2016/0335887) further in view of Lee et al. (US 2015/02697342019/0049242 A1).
As per Claim 13, Yan et al. discloses the method of claim 1, wherein the surfel data includes pitch, yaw, and roll data.	However, Lee et al. teaches the old and well-known technique of 3D location point data comprising pitch, yaw, and roll data ([0077]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of increasing accuracy of data and surfel updating by accounting for pose of a camera.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892. The prior art made of record but not relied upon are drawn to map updating and position determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619